EXHIBIT 10.3




Assignment and Assumption of Lease




This Assignment and Assumption of Lease (this "Assignment") dated as of the 18th
day of February, 2010 is entered into by and between MCP RETAIL, LLC, a Florida
limited liability company ("Assignor"), and INLAND DIVERSIFIED KISSIMMEE
PLEASANT HILL, L.L.C., a Delaware limited liability company ("Assignee").

WITNESSETH:

WHEREAS, Assignor and Assignee have entered into that certain Purchase and Sale
Contract between Buyer and Seller dated December 21, 2009, as amended, (the
"Purchase Agreement") with respect to that certain real property commonly known
as Pleasant Hill Commons Shopping Center, Kissimmee, Florida, as further
described in the attached Schedule "A" (the "Property");

WHEREAS, Assignor is the lessor under the Leases set forth on Schedule "B"
attached hereto executed with respect to the Property;

WHEREAS, Assignor desires to assign its interest under the Leases to Assignee,
and Assignee desires to accept the assignment thereof;

NOW, THEREFORE, in consideration of the promises and conditions contained
herein, the parties hereby agree as follows:

1.

Effective as of the date hereof, Assignor hereby assigns to Assignee all of its
right, title and interest under the Leases. Assignor agrees to indemnify
Assignee against and hold Assignee harmless from any and all cost, liability,
loss, damage or expense, including, without limitation, reasonable attorneys'
fees, arising as a result of Assignor's breach of the terms of the Leases on or
prior to the date hereof.

2.

Effective as of the date hereof, Assignee hereby assumes all of the Assignor's
obligations under the Leases. Assignee agrees to indemnify Assignor against and
hold Assignor harmless from any and all cost, liability, loss, damage or
expense, including, without limitation, reasonable attorneys' fees, arising as a
result of Assignee's breach of the terms of the Leases after the date hereof.

3.

This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.

4.

Ail capitalized terms used herein, but not defined, shall have the meanings
given to such terms in the Purchase Agreement.

5.

This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, when taken together, shall
constitute one and the same document.










[signatures on next page]









IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.




ASSIGNOR:  

MCP RETAIL, LLC

a Florida limited liability company




By:

Michael A. Collard, Manager













ASSIGNEE:  




INLAND DIVERSIFIED KISSIMMEE

PLEASANT HILL, L.L.C., a Delaware limited

liability corporation







By: /s/ Lou Quilici

Print name: Lou Quilici

Title: Authorized Agent




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.




ASSIGNOR:  

MCP RETAIL, LLC

a Florida limited liability company




By: /s/ Michael A. Collard

Michael A. Collard, Manager













ASSIGNEE:  




INLAND DIVERSIFIED KISSIMMEE

PLEASANT HILL, L.L.C., a Delaware limited

liability corporation







By:

Print name:

Title:
































































































































Schedule "A"




Lot 2, PLEASANT HILL COMMONS, according to the plat recorded in Plat Book 21,
Page 86, of the Public Records of Osceola County, Florida.




Together with access, parking, utility and storm water easements for the benefit
of the above described land as more particularly set forth in that certain
Amended and Restated Declaration of Covenants, Restrictions and Easements
recorded in Official Records Book 3798, Page 1228, Public Records of Osceola
County, Florida.





Schedule "B"

(Schedule of Leases)








Exhibit “B"




Pleasant Hill Commons Leases:







Tenant

Named In Lease: Tenant & Landlord

Date Signed

Publix

Publix Super Markets, Inc. & MCP Retail, LLC

3/8/2007

Amie Nails

Precise Nail & MCP Retail, LLC

11/29/2006

 

Name change 3/28/08 prior to opening

 

BonWorth

Bon Worth Inc, d/b/a Bon Worth & MCP Retail, LLC

8/27/2007

J-Tax

J-Tax Florida, Inc. d/b/a Jackson Hewitt Tax Service & MCP Retail, LLC

3/30/2007

Liquor Two

Bharat Patel & Jyotindar N. Patel Liquor Store & MCP Retail, LLC

8/24/2007

Tijuana Flats

Great Food Concepts-03, LLC d/b/a Tijuana Flats Burrito Company &

2/26/2007

 

MCP Retail, LLC

 

Subway

Subway Real Estate Corp. & MCP Retail, LLC

3/28/2007

Lin Garden

China Chef & MCP Retail, LLC

12/18/2006

 

Name change 10/20/2008

 

Sigmapparel

Sigmapparel, LLC & MCP Retail, LLC

10/12/2009

Fantastic Sam’s

Anjobe, Inc. & MCP Retail LLC

7/28/2008

LA Insurance

L.A. Insurance Agency, FL8 Inc. d/b/a LA Insurance & MCP Retail, LLC

6/26/2009

Famous Barbershop

Famous Barbershop Corp, Inc., & MCP Retail, LLC

8/19/2009

Sonoma Coffee Cafe

Florida State Coffee Corp d/b/a Sonoma Coffee Café & MCP Retail, LLC

10/9/2008

Metro PCS

Expedía Enterprises., Inc. d/b/a Expedía Wireless & MCP Retail, LLC

1/21/2009

Pizza Hut

Pizza Hut of America, Inc. & MCP Retail, LLC

5/16/2007

 

Assigned to CFL Pizza, LLC 12/7/2009

 

Century 21

Sifonte's Golden Realty, Inc. d/b/a Century 21 & MCP Retail, LLC

9/5/2008

Trustco

Trustco Bank & MCP Retail, LLC

3/1/2007






